Case 2:18-cv-00109-LGW-BWC Document 36 Filed 06/10/20 Page 1 of 7
                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                              By CAsbell at 1:14 pm, Jun 10, 2020
Case 2:18-cv-00109-LGW-BWC Document 36 Filed 06/10/20 Page 2 of 7
Case 2:18-cv-00109-LGW-BWC Document 36 Filed 06/10/20 Page 3 of 7
Case 2:18-cv-00109-LGW-BWC Document 36 Filed 06/10/20 Page 4 of 7
Case 2:18-cv-00109-LGW-BWC Document 36 Filed 06/10/20 Page 5 of 7
Case 2:18-cv-00109-LGW-BWC Document 36 Filed 06/10/20 Page 6 of 7
Case 2:18-cv-00109-LGW-BWC Document 36 Filed 06/10/20 Page 7 of 7
